Exhibit 10.24

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
11:59 p.m. on June 30, 2013 by and between ADK GEORGIA, LLC, a Georgia limited
liability company (“Lessee”) and TYBEE NH, LLC, a Georgia limited liability
company  (“Tybee NH”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Lease (“Master Lease”) dated August 1, 2010,
Lessee leased from William M. Foster (“Lessor”) the premises described and
defined in the Master Lease as the Property (the “Property”);

 

WHEREAS, Tybee NH is a Georgia limited liability company whose issued and
outstanding membership interests are owned by Robert Lancaster; and

 

WHEREAS, Tybee NH desires to sublease that portion of the Property located at 7
Rosewood Avenue, Tybee Island, Georgia consisting of 85 licensed beds (the
“Premises”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten Dollars and no/100 ($10.00), and
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration paid by each party to the other, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Premises.  Lessee does hereby lease to
Tybee NH, and Tybee NH does hereby lease from Lessee, for the term and upon the
conditions hereinafter provided, the Premises.

 

2.                                      Terms and Conditions.  The term of this
Sub-sublease shall be for the same term as the Master Lease.  This Sub-sublease
is subject to the Master Lease and all of the terms, covenants, and conditions
in the Master Lease are applicable to this Sub-sublease with the same force and
effect as if Lessee were the lessor under the Master Lease and Tybee NH were the
lessee thereunder.

 

3.                                      Rent.   During the term of this
Sub-sublease, Tybee NH shall pay to Lessee, rent in the amount of $30,952.00 per
month subject to rent increases and other charges relating to the Premises
payable by Lessee under the Master Lease.

 

4.                                      Remedies.  In the event (i) Tybee NH
defaults under this Sublease and/or the Master Lease or (ii) the entering into
of this Sublease results in Lessor giving notice of default under the Master
Lease, Lessee shall have the right to terminate this Sublease immediately.  The
remedy described in the preceding sentence shall be in addition to all other
remedies available at law or in equity.

 

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties.  Lessee
hereby makes the following representations and warranties, each of which is
material:  (a) the Master Lease and Sublease are in full force and effect;
(b) Lessee has no knowledge of any event having occurred that authorizes the
termination of the Master Lease and/or the Sublease; and (c) Lessee has no
knowledge of any default under the Master Lease and/or the Sublease, nor has
Lessee received any notice of default from Lessor or Lessee.

 

6.                                      Governing Law and Venue.  This Sublease
is made pursuant to, and shall be construed and enforced in accordance with, the
laws in force in the State of Georgia, and any dispute arising hereunder shall
be brought in the courts of Chatham County, Georgia.

 

7.                                      Entire Agreement.  The parties hereby
understand and agree that this Sublease contains the entire agreement between
the parties and cannot be changed or modified except by a written instrument
subsequently executed by the parties hereto.

 

{Signatures on Following Page}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed and delivered as of the day and year first written above.

 

 

SUBLESSEE:

LESSEE:

 

 

 

 

TYBEE NH, LLC,

ADK GEORGIA, LLC,

a Georgia limited liability company

a Georgia limited liability company

 

 

 

 

By:

/s/ Robert Lancaster

 

By:

/s/ Boyd P. Gentry

 

Robert Lancaster, Manager

 

Name:

Boyd Gentry

 

Title:

C.E.O.

 

3

--------------------------------------------------------------------------------